   Case: 1:15-cr-00487 Document #: 66 Filed: 01/07/20 Page 1 of 3 PageID #:1062




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 UNITED STATES OF AMERICA
                                                   Case Nos. 12 CR 723, 13 CR 703,
       v.                                                    and 15 CR 487

ADEL DAOUD                                          Judge Sharon Johnson Coleman


                 UNOPPOSED MOTION TO SUPPLEMENT
               ORIGINAL ELECTRONIC RECORD ON APPEAL

      The UNITED STATES OF AMERICA, through its attorney, JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois, hereby

moves to supplement the original electronic record on appeal, and states as follows:

      1.     The government has appealed defendant’s sentence in this matter.

Dkt. No. 343. More specifically, the government respectfully submits that the district

court substantively erred in imposing a total sentence of 16 years’ incarceration.

      2.     Under Rule 10(a) of the Federal Rules of Appellate Procedure, “[t]he

original papers and exhibits filed in the district court; . . . the transcript of

proceedings, if any; and . . . a certified copy of the docket entries prepared by the

district clerk” constitute the record on appeal.

      3.     As part of the sentencing proceedings in this case, including during

defendant’s sentencing hearing (Dkt. Nos. 330-32, 335), the government relied on

numerous exhibits, which were submitted to this Court but were not filed with the

Clerk for the Northern District of Illinois. Of those exhibits submitted to this Court,

in its opening brief on appeal, the government refers to the following exhibits:


                                           1
    Case: 1:15-cr-00487 Document #: 66 Filed: 01/07/20 Page 2 of 3 PageID #:1062




             G. Ex. Email 8
             G. Ex. Inspire 1
             G. Ex. Inspire 8
             G. Ex. Inspire 9
             G. Ex. OCE One 14
             G. Ex. OCE One 78
             G. Ex. OCE One 80
             G. Ex. S4-1T
             G. Ex. S7-1T
             G. Ex. S8-1T
             G. Ex. S217-2T
             G. Ex. S219-1T
             G. Ex. S481-1T
             G. Ex. S505-1T
             G. Ex. S567-1
             G. Ex. S572-1T
             G. Ex. Text 8
             G. Ex. Tounisi 302
             G. Ex. UC 7-17
             G. Ex. UC 8-6
             G. Ex. UC 8-23
             G. Ex. UC 9-5
             G. Ex. UC 9-13
             G. Ex. UC 9-14
             G. Ex. UC 8-6 Note
             G. Ex. UC 8-10 Skype
             G. Ex. UC 8-14 Skype
             G. Ex. UC 8-23 Note
             G. Ex. UC 9-2 Skype
             G. Ex. Victim Photo
             G. Ex. Video 1
             G. Ex. Video 20
             G. Ex. Web History
             G. Ex. YouTube 3
             G. Ex. YouTube 14
             G. Ex. YouTube Posting 1
             G. Ex. YouTube Posting 21




1 G. Exs. S4-1T, S7-1T, S8-1T, S217-2T, S219-1T, S481-1T, S505-1T, S567-1, S572-1T, UC 7-
17, UC 8-6, UC 8-23, UC 9-5, UC 9-13, and UC 9-14 include an audio-recording and a
transcript of that recording.
                                           2
   Case: 1:15-cr-00487 Document #: 66 Filed: 01/07/20 Page 3 of 3 PageID #:1062




      4.     Because these exhibits are not included in the original electronic record

on appeal, the government wishes to supplement that record so these exhibits are

available for use by the Court of Appeals. The government has prepared a compact

disc with the aforementioned exhibits, and is prepared to deliver that disc to this

Court or directly to the Clerk of the District Court, if this Court grants the

government’s motion

      5.     Counsel for defendant does not oppose the government’s motion. The

government has represented to counsel for defendant that it will not oppose any

similar motion by defendant, to be filed with this Court around the time that

defendant submits his response brief to the Court of Appeals, seeking to supplement

the original electronic record on appeal with additional exhibits that are part of the

record in this matter.

      WHEREFORE, the government respectfully requests that this Court issue an

order directing the Clerk for the District Court of the Northern District of Illinois to

supplement the original electronic record on appeal with the aforementioned exhibits.

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                By:      /s/ Georgia N. Alexakis
                                        GEORGIA N. ALEXAKIS
                                        Assistant United States Attorney
                                        219 S. Dearborn, 5th Floor
                                        Chicago, Illinois 60604
                                        (312) 353-5300


Date: January 7, 2020

                                           3
